Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 of Application 17256558 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 , 10, 11 of U.S. Patent No. 10388255. 
Application 17256558
Claim 1
Claim 1
Claim 1
Patent 10388255 
Claim 1
Claim 10
Claim 11


Application 17256558 Claim 1
Patent 10388255 Claim 1
1. A computer for supporting multiple virtual reality (VR) display devices, the computer comprising:

a graphics processing unit (GPU) to render frames for a first VR display device and a second VR display device;



a memory to store frames rendered by the GPU for the first VR display device and the second VR display device; and

a vertical synchronization (VSYNC) scheduler to transmit alternating first and second VSYNC signals to the GPU such that a time period between each of the first or second VSYNC signals and a subsequent one of the first or second VSYNC signals is substantially the same, 






the GPU to, based on the first and second VSYNC signals, alternate between rendering a frame for the first VR display device and a frame for the second VR display device.

l. A computer for supporting multiple virn1al reality (VR) display devices, the computer comprising:

a graphics processing unit (GPU) to render frames for a first VR display device and a second VR display device, the first VR display device and the second VR display device having a same refresh rate;

a memory to store frames rendered by the GPU for the first VR display device and the second VR display device; and

a vertical synchronization (VSYNC) scheduler to transmit alternating first and second VSYNC signals to the GPU such that a first time period between each of the first VSYNC signals and a subsequent one of the second VSYNC signals is substantially the same as a second time period between each of the second VSYNC signals and a subsequent one of the first VSYNC signals, the VSYNC scheduler to transmit the alternating first
and second VSYNC signals at a frequency that is
double the refresh rate, 

the GPU to, based on the first and second VSYNC signals, alternate between rendering a frame for the first VR display device and a frame
for the second VR display device.
Application 17256558 Claim 1
Patent 10388255 Claim 10
1. A computer for supporting multiple virtual reality (VR) display devices, the computer comprising:


a graphics processing unit (GPU) to render frames for a first VR display device and a second VR display device;



a memory to store frames rendered by the GPU for the first VR display device and the second VR display device; and

a vertical synchronization (VSYNC) scheduler to transmit alternating first and second VSYNC signals to the GPU such that a time period between each of the first or second VSYNC signals and a subsequent one of the first or second VSYNC signals is substantially the same, 








the GPU to, based on the first and second VSYNC signals, alternate between rendering a frame for the first VR display device and a frame for the second VR display device.

10. A computer for supporting multiple virtual reality (VR) display devices, the computer comprising:


a graphics processing unit (GPU) to render frames for a first VR display device and a second VR display device;



a memory to store frames rendered by the GPU for the first VR display device and the second VR display device; and

a vertical synchronization (VSYNC) scheduler to transmit alternating first and second VSYNC signals to the GPU such that a first time period between each of the first VYSNC signals and a subsequent one of the second VSYNC signals is substantially the same as a second time period between each of the second VSYNC signals
and a subsequent one of the first VSYNC signals,
the VSYNC scheduler including a clock that generates pairs of the first and second VSYNC signals simultaneously and a jitter buffer to delay transmission of the second VSYNC signals by a half cycle compared to the first VSYNC signals, 

the GPU to, based on the first and second VSYNC signals, alternate between rendering a 
frame for the first VR display device and a frame for the second VR display device.
Application 17256558 Claim 1
Patent 10388255 Claim 11
1. A computer for supporting multiple virtual reality (VR) display devices, the computer comprising:


a graphics processing unit (GPU) to render frames for a first VR display device and a second VR display device;



a memory to store frames rendered by the GPU for the first VR display device and the second VR display device; and

a vertical synchronization (VSYNC) scheduler to transmit alternating first and second VSYNC signals to the GPU such that a time period between each of the first or second VSYNC signals and a subsequent one of the first or second VSYNC signals is substantially the same, 



the GPU to, based on the first and second VSYNC signals, alternate between rendering a frame for the first VR display device and a frame for the second VR display device.

11. A computer for supporting multiple virtual reality (VR) display devices, the computer comprising:

a graphics processing unit (GPU) to render frames for a first VR display device and a second VR display device;



a memory to store frames rendered by the GPU for the first VR display device and the second VR display device; and

a vertical synchronization (VSYNC) scheduler to transmit alternating first and second VSYNC signals to the GPU such that a first time period between each of the first VYSNC signals and a subsequent one of the second VSYNC signals is substantially the same as a second time period between each of the second VSYNC signals and a subsequent one of the first VSYNC signals, 

the GPU to, based on the first and second VSYNC signals, alternate between rendering a frame for the first VR display device and a frame for the second VR display device, 

wherein, if the GPU is not finished rendering a frame for the first VR display device when one of the second VSYNC signals is received, the GPU
is to cease rendering the frame for the first VR display device and resume rendering the frame for the first VR display device when a next one of the first VSYNC signals is received.


Although the claims at issue are not identical, they are not patentably distinct from each other. For example, Claim 1 of Patent 10388255 discloses "…to the GPU such that a first time period between each of the first VSYNC signals and a subsequent one of the second VSYNC signals is substantially the same" while Application 17256558 Claim 1 discloses "…to the GPU such that a time period between each of the first or second VSYNC signals and a subsequent one of the first or second VSYNC signals is substantially the same". “first VSYNC signals” is one option of “first or second VSYNC signals” . Therefore, Patent 10388255 Claim 1 discloses all limitations of 17256558 14679637 Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Riguer (US20180307042).

Regarding Claim 1. Riguer teaches A computer for supporting multiple virtual reality (VR) display devices (Riguer, abstract, the invention describes a method of delivering video frame data to multiple VR displays. The method includes generating content for multiple VR displays and sensing for competing needs for resources with real time requirements of the multiple VR displays. If competing needs for resources with real time requirements are sensed, a selected refresh offset for refreshes of the multiple VR displays is determined to avoid conflict between the competing needs for resources of the multiple VR displays. The selected refresh offset is imposed and the content is delivered to the multiple VR displays.), the computer comprising:
a graphics processing unit (GPU) to render frames for a first VR display device and a second VR display device (Riguer, [0034], in FIG. 1, therein is shown a schematic view of an exemplary VR computing system 10 (hereinafter system 10). The system 10 includes a computing device 15 and one or more head mounted displays, two of which are depicted and labeled HMD1 and HMD2, respectively, where HMD
stands for head mounted display. The connections 20 and 25 between the computing device 15 and HMD1 and HMD2 can be wired or wireless co1mections as desired. The computing device 15 can include a processor or CPU 30, a GPU 35, system memory 38 and a storage device 40. The CPU 30 and the GPU 35 can be general purpose discrete devices or integrated into a single device, such as by way of an accelerated processing unit. Optionally, the functions of the CPU 30 and the GPU 35 can be performed by one or more application specific integrated circuits.);
a memory to store frames rendered by the GPU for the first VR display device and the second VR display device (Riguer, [0036] The application APP 1 and/or the application APP 2 can be resident on the storage device 40 and selectively
loaded in the system memory 38 during execution. The application APP 2 is operable to provide timing synchronization for driving the displays of HMD1 and HMD2 as well as selectively skewing the refresh intervals of the multiple VR displays for HMD1 and HMD2.); and
a vertical synchronization (VSYNC) scheduler to transmit alternating first and second VSYNC signals to the GPU such that a time period between each of the first or second VSYNC signals and a subsequent one of the first or second VSYNC signals is substantially the same, the GPU to, based on the first and second VSYNC signals, alternate between rendering a frame for the first VR display device and a frame for the second VR display device (Riguer, [0010] A VR system relies on an ability to perform in near real-time to provide a good user experience. As noted above, a single HMD driven system represents a straightforward
situation. Complexities mount when multiple HMDs are connected to a computer system. A conventional VR HMD operates on a fixed time line usually tied to a display refresh rate. Vertical synchronization or Vsync is a method of controlling buffer flipping to avoid the problem of frame tearing where the display shows portions of two rendered
frames that have different content. When Vsync is enabled, each buffer flip can only occur after each refresh. This effectively caps the frame rendering rate at the HMD refresh rate.
[0037] Attention is now turned to FIG. 3, which illustrates exemplary improved operations and in particular a refresh timing diagram 65 for HMD1 and a corresponding refresh timing diagram 70 for HMD2. For each of the timing diagrams 65 and 70 a few refresh points, Refresh 1, Refresh 2, Refresh 3 and Refresh 4, are depicted… The refresh timing diagram 65 shows timing activities for a "Hardware Queue" and a "Displayed On HMD1" where the Hardware Queue is the hardware (e.g., GPU, APU or other) activity associated with frame rendering for HMD1 and the Displayed On HMD1 shows the activity leading to the actual appearance of rendered content on HMD1…. By using the Refresh Offset, Render 1 can be completed near Refresh 2 for HMD1 and Render 2 can be completed near Refresh 2 for HMD2, which results in Latency HMD1 being equal or close to Latency HMD2 and Latency HMD2 being shorter than Latency HMD2 for the conventional technique illustrated in FIG. 2.
[0038] Still referring to FIG. 3, the Refresh Offset can be selected based on some fraction (say up to one half) of a frame up or some other software controlled interval such as 1 to 2 milliseconds, etc. The purpose of the selected Refresh Offset is to space out in time HMD1 and HMD2 tasks with real time requirements , such as ATW requests and/or partial or whole frame rendering.
Although Riguer didn’t explicitly indicate the time period between each of the VSYNC signals is substantially the same, as quoted above, the time period between each refresh signals to HMD1 or HMD2 and a subsequent one of the refresh signals to either HMD1 or HMD2 is the Refresh Offset, which is determined as a constant number such as a fraction of a frame. Therefore, the Refresh Offset is substantially the same between each of the subsequent VSYNC signals.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734. The examiner can normally be reached M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XIN . SHENG
Examiner
Art Unit 2611



/Xin Sheng/           Primary Examiner, Art Unit 2611